Case 8:19-ap-01165-SC   Doc 1 Filed 08/07/19 Entered 08/07/19 15:53:21   Desc
                         Main Document    Page 1 of 7
Case 8:19-ap-01165-SC   Doc 1 Filed 08/07/19 Entered 08/07/19 15:53:21   Desc
                         Main Document    Page 2 of 7
Case 8:19-ap-01165-SC   Doc 1 Filed 08/07/19 Entered 08/07/19 15:53:21   Desc
                         Main Document    Page 3 of 7
Case 8:19-ap-01165-SC   Doc 1 Filed 08/07/19 Entered 08/07/19 15:53:21   Desc
                         Main Document    Page 4 of 7
Case 8:19-ap-01165-SC   Doc 1 Filed 08/07/19 Entered 08/07/19 15:53:21   Desc
                         Main Document    Page 5 of 7
Case 8:19-ap-01165-SC   Doc 1 Filed 08/07/19 Entered 08/07/19 15:53:21   Desc
                         Main Document    Page 6 of 7
Case 8:19-ap-01165-SC   Doc 1 Filed 08/07/19 Entered 08/07/19 15:53:21   Desc
                         Main Document    Page 7 of 7
